Title: Thomas Jefferson to Patrick Gibson, 27 January 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Monticello Jan. 27. 16.
          
          My calls for money being here, and my grandson having to transfer the monies of his collection to Richmond it is a mutual convenience to give him my draughts on you in exchange for cash here, inasmuch as it saves to us both the hazards of the road. I have accordingly this day drawn on you in his favor for 446. D 25 c which (if my tobo should not be arrived) be so good as to cover by a sale of so much of the flour on hand. I am desirous of delaying for better prices the sale of whatever portion of that is not necessary to meet my draughts.
          
            Accept the assurance of my great esteem & respect.
            Th: Jefferson
          
        